Citation Nr: 0125410	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-15 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service connected left knee prosthesis from September 1, 1996 
to June 4, 1998.

2.  Entitlement to service connection for a torn medial 
meniscus and chondromalacia of the medial femoral condyle and 
plica suprapatellaris of the right knee, claimed secondary to 
service connected left knee prosthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

From September 1, 1996 to June 4, 1998, the service connected 
left knee prosthesis was manifested by occasional pain and 
stiffness with use and by full extension and no instability.


CONCLUSION OF LAW

Left knee prosthesis was no more than 30 percent disabling 
from September 1, 1996 to June 4, 1998.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5055 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for a left knee disability 
from separation from service.  A 40 percent evaluation was in 
effect from May 13, 1991 for what was characterized as left 
knee post-operative residuals of a medial meniscectomy with 
ligamentous instability and degenerative joint changes.  In 
June 1995, the appellant submitted a claim for an increased 
rating indicating that he had undergone a total knee 
replacement in June 1995.  In October 1995, the RO issued a 
rating decision that assigned a 100 percent evaluation for 
the one year following implantation of the prosthesis under 
38 C.F.R. § 4.71a; Diagnostic Code 5055 (2001).  The total 
evaluation was scheduled to be reduced to 30 percent (minimum 
rating for a healed knee replacement) from September 1, 1996.  
That evaluation was not considered permanent and was subject 
to future review examination.

A future examination was conducted in June 1996.  Based on 
the results of that examination, the 30 percent evaluation 
was confirmed and continued in an August 1996 rating 
decision.  The appellant perfected an appeal as to that 
determination.  In March 1998, the Board remanded the appeal 
for a VA examination and to obtain any additional evidence 
identified by the appellant.

The VA examination was conducted on June 5, 1998.  In July 
1998 the RO increased the evaluation for the left knee 
prosthesis to 60 percent (maximum schedular evaluation) from 
the date of the VA examination.  This was characterized by 
the RO as a total grant of the benefits on appeal.  However, 
the 60 percent evaluation was not assigned back as far as 
the entire period under consideration (from September 1, 
1996).  The appellant perfected an appeal from the July 1998 
rating decision alleging that the 60 percent evaluation 
should have been assigned from September 1, 1996.  See, 
e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board 
therefore has characterized the issue on appeal as 
entitlement to a rating in excess of 30 percent for service-
connected left knee prosthesis from September 1, 1996 to 
June 4, 1998, rather than as an earlier effective date in 
light of the fact that the appellant had perfected an appeal 
from the August 1996 rating decision.  The Board 
acknowledges that it has decided the present appeal on a 
different basis than did the RO.  When the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as the Board has merely recharacterized the 
issue on appeal.  The appellant was denied by the RO.  The 
Board considered the same evidence, law and regulations.  
The result is the same.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
issued notification of the provisions of the VCAA to the 
appellant via a March 2001 letter and has fulfilled all 
duties owed the appellant under this new legislation.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of, the 
August 1996 rating decision, the Statements of the Case, 
Supplemental Statements of the Case issued during the 
pendency of this appeal, and the Board's March 1998 Remand, 
the appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for an increased rating.  In the March 
2001 VCAA notification letter, the RO advised the appellant 
of all of the evidence of record and the evidentiary defects 
existing in his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center for his service-connected 
knee disability and this evidence was obtained by the RO, 
including treatment records from the VA Medical Centers in 
Bay Pines and Ft. Meyers.  The appellant has not referenced 
any unobtained evidence with regard to the left knee during 
the period of time in question that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

A hearing was conducted before the RO in June 2000 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in October 1995, June 1996, and June 
1998 that specifically addressed the degree of disability 
associated with the service-connected left knee.
In the circumstances of this case, a Remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Specifically, in this case the level of 
disability between September 1, 1996 and June 4, 1998 is at 
issue.  Therefore, although the Board has reviewed all the 
evidence of record, it finds that the most probative evidence 
is that which has been developed immediately prior to and 
during that period.  

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant underwent a total left knee arthroplasty in 
June 1995.  VA Medical Center records dated in October 1995 
documented the appellant's report that the left knee was 
stable, without effusion and well healed.  His only complaint 
was that the knee felt stiff after walking.

A VA examination was conducted in October 1995.  The 
appellant reported that his left knee was still stiff and 
felt warm.  On objective examination there were two healed 
surgical scars over the left knee anteriorly.  The left knee 
was larger than the right knee.  It was in the usual shape of 
a prosthetic knee.  There was no hyperextensibility or 
lateral instability in the knee.  Flexion was to 115 degrees 
and extension was to 0 degrees.  The left knee had a 
satisfactory appearance on X-ray examination.  The appellant 
continued to use the Canadian crutch for stability.

A VA examination was conducted in June 1996.  The appellant 
reported occasional pain in the left knee area.  It did not 
flex completely and felt like it was give way if he got up 
and tried to walk immediately.  It seemed to get stiff if he 
walked a block.  It was observed that he paused after getting 
out of the chair and walked hesitantly initially.  He walked 
normally after a few steps.  There was no swelling, no 
subluxation, no lateral instability, and no loose motion by 
crepitation.  Flexion was to 100 degrees and extension to 0 
degrees.

X-ray examinations between August 1995 and June 1998 revealed 
the presence of the total left knee joint prosthesis without 
complications.  VA Medical Center records dated in August 
1996 indicated that the appellant was prescribed a brace to 
use as needed.  August 1997 records documented a complaint of 
some pain and periodic swelling in the left knee.  There was 
no swelling on examination and a new brace was ordered.  In 
November 1998, the appellant reported that the pain 
associated with his left knee had become worse over the 
previous several months.

The appellant is evaluated under the criteria for rating the 
prosthetic replacement of a knee joint.  For 1 year following 
implantation of the prosthesis, a 100 percent evaluation is 
assigned.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  With intermediate degrees 
of residual weakness, pain or limitation of motion, rate by 
analogy to diagnostic codes 5256 (ankylosis of the knee); 
5261 (limitation of extension of the leg); 5262 (impairment 
of the tibia and fibula) with a minimum rating of 30 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5055 (2001).

The preponderance of the evidence is against a higher 
evaluation as competent medical evidence of chronic residuals 
consisting of severe painful motion or weakness in the left 
knee from September 1, 1996 to June 4, 1998 has not been 
presented.  Painful motion was not reported on examination 
and the appellant himself reported only occasional pain and 
stiffness after use during this period.  There was no 
weakness reported or on objective examination.  After an 
initial hesitation, the appellant walked normally.  We have 
considered whether the appellant had a functional impairment 
that would approximate a higher evaluation in light of his 
complaint that the left knee got stiff after use.  In doing 
so, we have specifically considered the guidance of DeLuca 
and 38 C.F.R. §§ 4.40, 4.45 in making this determination.  
However, the Court of Appeals for Veterans Claims has 
specifically limited the applicability of DeLuca to 
limitation of motion.  See, Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996).  Although the appellant had stiffness with use, 
there is no objective evidence that when stiff the loss of 
movement approximated limitation of motion that would warrant 
a higher rating.  More movement than normal, weakened 
movement, excess fatigability, incoordination, or painful 
movement during the period under consideration was not shown.

The Board has also considered whether a higher evaluation is 
warranted for an intermediate degree of residual weakness, 
pain or limitation of motion.  In the absence of any evidence 
of ankylosis of the left knee or limitation in extension of 
the leg, Diagnostic Codes 5256 and 5261 are not for 
application.

Impairment of the tibia and fibula, with nonunion of the 
tibia and fibula with loose motion and requiring a brace, is 
assigned a 40 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability is assigned a 30 
percent evaluation.  With moderate knee or ankle disability, 
a 20 percent evaluation is warranted.  With slight knee or 
ankle disability, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5262 (2001).

The preponderance of the evidence is against the claim under 
these criteria as nonunion of the tibia and fibula was not 
shown.  Repeated X-ray examination during this period 
demonstrated that the prosthesis was intact.  There is no 
recordation of loose motion and a requirement for a brace 
during the period under consideration.  On VA examination in 
October 1995 and June 1996 there was no lateral instability 
or loose motion identified.  From September 1, 1996 to June 
5, 1998 our review of the medical evidence fails to reveal a 
requirement for a knee brace.  Rather, it appears that a 
brace was worn on an as-needed basis.  The Board is further 
persuaded by the appellant's statement in November 1998 that 
the pain associated with his left knee had worsened over the 
previous several months.  This statement supports the 
conclusion that the June 5, 1998 correctly reflects the date 
when there is objective evidence that the service connected 
left knee disability approximated the higher evaluation.  We 
accord the highest degree of probative value to the 
contemporaneous medical records that documented a 
satisfactory condition of the left knee post-operatively 
until approximately June 1998, which is then reflected in the 
assignment of the 60 percent evaluation from that date.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating for service connected left knee 
prosthesis from September 1, 1996 to June 5, 1998 is denied.


REMAND

Secondary service connection.

The appellant has claimed entitlement to service connection 
for his right knee disability (torn medial meniscus and 
chondromalacia of the medial femoral condyle and plica 
suprapatellaris of the right knee) which he contends is a 
result of the disability associated with his service 
connected left knee prosthesis.

Although it is not entirely clear from the transcript whether 
it was before or after the surgery, the appellant testified 
before the RO that he injured his non-service connected right 
knee around the time he underwent a total knee replacement of 
his service connected left knee, which was in June 1995.  At 
that time he wore a brace on the service connected left knee.  
The left knee gave way and caused him to injure his right 
knee.  Prior to that event he had no right knee problems.  X-
ray examination of the right knee was negative, but the pain 
got to the point over time that it kept him awake at night.  
In February 2000, he underwent magnetic resonance imaging 
which revealed a large meniscal tear.  Subsequently, he 
underwent repair of that injury and now contends that the 
residuals of the right knee injury should be service 
connected on a secondary basis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Court of Appeals for Veterans Claims requires a two-step 
analysis to determine whether the evidence was sufficient to 
establish proximate cause.  See Reiber v. Brown, 7 Vet. 
App. at 516 (1995).  The Board must first determine whether 
the service connected disability caused the accident (in that 
case whether there was competent evidence that an unstable 
service connected ankle caused a fall, for which lay 
testimony was sufficient), and then whether the accident 
caused the injury (in that case whether the fall caused the 
back injury, which was said to be a medical determination) 
for which secondary service connection was claimed.  See 
Reiber, 7 Vet. App. at 515; Schroeder v. Brown, 6 Vet. 
App. 220, 223 (1994).  

A medical opinion must be obtained when the evidence shows 
that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  In the instant case, there is 
objective documentation of a long history of service-
connected left knee disability with instability prior to 
total knee replacement.  There is competent lay evidence that 
the service connected left knee caused an event that signaled 
the onset of right knee pain.  There is an indication in the 
record that suggests the appellant underwent orthopedic 
evaluation closer in time to the onset of right knee pain, 
however this evidence is not of record.  After this evidence 
is obtained, a VA opinion is necessary to determine if there 
is a relationship between the onset of right knee pain in 
1995 and the medial meniscal tear in the right knee 
identified by magnetic resonance imaging in 2000.  We have 
noted the representative's request for an independent medical 
opinion, however we deny this request as premature, as no VA 
opinion has yet been requested on the issue of secondary 
service connection.

Accordingly, this issue is REMANDED for the following action:

1.  The RO should request that the 
appellant identify any available records 
relative to an orthopedic evaluation of 
the right knee closer in time to the 
onset in 1995 of right knee pain.  The RO 
should documents all efforts to obtain 
these records including any negative 
response in the claims folder.

2.  The RO should then obtain a VA 
orthopedic opinion.  After review of all 
of the evidence, the physician should 
determine whether it is as likely as not 
that the medial meniscal tear in the 
right knee identified by magnetic 
resonance imaging in 2000 was consistent 
with the appellant's report of twisting 
his right knee in 1995.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 



